Citation Nr: 0012021	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  96-24 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for nonservice-connected 
pension benefits.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision from 
the Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDING OF FACT

The veteran's disabilities preclude him from maintaining 
substantially gainful employment consistent with his age, 
education and occupational experience.


CONCLUSION OF LAW

The requirements for a permanent and total rating for pension 
purposes have been met.  38 U.S.C.A. §§ 1502, 1521, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.342 and Part 4 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim for nonservice-connected pension benefits 
is well-grounded because there is evidence of honorable 
active military service of 90 days or more during a period of 
war; permanent and total disability productive of 
unemployability; and income that does not exceed the 
statutory limit.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 328 (1999); see also 38 U.S.C. § 1521; 38 C.F.R. § 3.3.  
No further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a). 

The veteran was born in October 1951.  He asserts that he 
last worked in 1993.  He reports having a 12th grade 
education, and that he had employment experience as a 
cashier, security guard and janitor.  The veteran claims that 
he is unable to secure or maintain substantially gainful 
employment due primarily to his nonservice-connected mental 
disorders.

A review of the records shows that the veteran served on 
active duty from August 1972 to August 1975.  The veteran's 
service records reveal that he received an administrative 
discharge under honorable conditions due to a personality 
disorder and by reason of unsuitability.  

In June 1976, service connection was granted for pilonidal 
cyst, recurrent, chronic, which was assigned a non-
compensable rating and eventually was raised to the 10 
percent level in a September 1994 rating decision.

The veteran was suspended from a community college in 
December 1983 due to an unsatisfactory grade point average.  

In December 1993, the veteran applied for VA nonservice-
connected pension benefits.  

In support of his claim, VA outpatient treatment reports 
dated from 1993 to 1994 were received.  During that period of 
time, the veteran was treated at the Mental Heath Clinic.  
The record reflects that the veteran related that he had 
molested his brother in the past.  The examiner noted that 
the veteran's inappropriate social skills were a contributing 
factor to his inappropriate sexual behavior.  In April 1993, 
the veteran was diagnosed with dysthymia.  It was noted that 
he had a desire to molest children, which he had been able to 
ignore.  In May 1993, the veteran reported an inappropriate 
and detailed sexual dream involving himself and a 5 year old 
girl.  In July 1993, the veteran reported that he was able to 
control his inappropriate urges.  In September 1993, he was 
diagnosed with pedophilia.  At that time, the veteran 
reported his continued inappropriate sexual fantasies about 
young children.  The examiner discussed the possibility of 
the veteran being employed in a job involving physical labor 
since the veteran reported making mental errors which would 
prevent more sedentary employment.  The veteran reacted 
negatively to this suggestion.  In January 1994, he again 
reported having inappropriate sexual fantasies about young 
children.  

The veteran had been deemed totally disabled by the Social 
Security Administration (SSA) as of June 1993.  The finding 
of total disability was based on medical records which 
supported the veteran's complaints of an affective mental 
disorder and a personality disorder.  The SSA Administrative 
Law Judge found that the veteran's mental disorders caused 
moderate restriction of daily living, and moderate difficulty 
in maintaining social functioning.  In addition, it was found 
that the veteran often had deficiencies of concentration, 
persistence or pace resulting in failure to complete tasks in 
a timely manner, and had repeated episodes of deterioration 
or decompensation in work or work-like settings which caused 
him to withdraw or to experience exacerbation of his 
symptoms.  

A VA general medical examination was conducted in June 1994.  
The veteran was diagnosed with status post surgery for 
recurrent pilonidal cyst with perianal dermatitis, fungal 
infection of the buttocks and severe obesity.  

A VA psychiatric examination was conducted in June 1994.  The 
diagnosis was dysthymia; pedophilia, by history; and 
personality disorder, with narcissistic and dependent 
features.  The examiner opined that the veteran's overall 
adjustment was very poor and that he would need social 
support probably for the rest of his life.  

In a letter from the Richmond, Virginia, Goodwill Industries, 
dated in August 1994, it was noted that the veteran was 
employed with that organization's extended employment program 
for the disabled and that he had remained in the program 
because to his inability to follow a routine or instructions 
due to extreme memory loss.  

As judicially interpreted, the pertinent law and regulations 
provide for two methods by which permanent and total 
disability can be established: either (1) the veteran must 
suffer from a lifetime disability which would render it 
impossible for the average person to follow a substantially 
gainful occupation (an "objective" standard), as specified 
in 38 C.F.R. § 4.15, or (2) he must be unemployable as a 
result of lifetime disability (a "subjective" standard 
based on the veteran's individual work experience, training 
and disabilities), found in 38 C.F.R. §§ 3.321(b)(2), 4.16, 
and 4.17.  Brown v. Derwinski, 2 Vet. App. 444 (1992); Talley 
v. Derwinski, 2 Vet. App. 282 (1992).

In making such a determination, age, education, employment 
history and physical and mental disabilities are taken into 
account.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. §§ 3.321, 
3.340, 3.342, 4.15, 4.17.

For pension purposes, when the percentage requirements are 
met under 38 C.F.R. § 4.16, and the disabilities involved are 
of a permanent nature, a rating of permanent and total 
disability will be assigned if the veteran is found to be 
unable to secure and follow substantially gainful employment 
by reason of such disability.  38 C.F.R. § 4.17.  To meet the 
percentage requirements at 38 C.F.R. § 4.16, the veteran must 
suffer from one disability ratable at 60 percent or more, or 
two or more disabilities where one of the disabilities is 
ratable at 40 percent or more, and the combined rating of all 
disabilities is 70 percent or more.  Pension is payable to a 
veteran with the requisite service who is unemployable as a 
result of disability "reasonably certain" to last throughout 
the lifetime of the disabled person.  Talley v. Derwinski, 2 
Vet. App. 282, 285 (1992); 38 U.S.C.A. § 1502(a).

The veteran is service-connected for a postoperative 
pilonidal cyst which is rated 10 percent disabling.  The 
veteran's nonservice-connected disabilities include 
dysthymia, currently evaluated as 30 percent disabling, and a 
personality disorder rated 10 percent disabling.  The veteran 
has a combined disability rating of 40 percent.

The Board has determined that the ratings currently assigned 
for the veteran's disabilities, are proper.  Accordingly, on 
the basis of the objective "average person" standard of 
review, a permanent and total disability evaluation is not 
warranted.  Further, such combined rating does not meet the 
minimum percentage requirements for total disability under 38 
C.F.R. § 4.16 (and even assuming, without conceding, that 
each of the veteran's nonservice-connected disabilities is 
permanent in accordance with 38 C.F.R. § 4.17), the veteran's 
disabilities are objectively determined not to be 
representative of total disability in accordance with 38 
C.F.R. §§ 4.16 and 4.17.

Since the veteran's disabilities do not meet the threshold 
requirements of 38 C.F.R. § 4.17, as applied to pension cases 
through 38 C.F.R. § 4.16, the Board must further determine 
whether the veteran would be eligible for pension benefits on 
the basis of subjective criteria, see Brown v. Derwinski, 2 
Vet. App. 444 (1992), including consideration of a claimant's 
age, education and occupational history, and unusual physical 
and mental defects.  Such subjective standard mandate of 
38 U.S.C.A. § 1521(a) is created by 38 C.F.R. § 4.17 and § 
3.321(b)(2) being read together.  See Talley, supra.

With respect to the subjective factors bearing on the 
veteran's possible entitlement to pension benefits, such as 
age, education and occupational background, the Board notes 
that the veteran was born in 1951, has a high school 
education, worked as a cashier, security guard and janitor, 
and is in receipt of Social Security disability benefits, due 
to his nonservice-connected mental disorders.  It appears 
that the veteran's mental disorders impede his work 
performance in that he has extensive memory loss and poor 
overall adjustment to a work setting.  In addition, in 
viewing the veteran's mental health records, it is clear that 
any employment which would put the veteran in contact with 
children would be inappropriate and possibly dangerous given 
post-service diagnoses of pedophilia and the veteran's own 
reports of inappropriate sexual fantasies involving children.  

Given that the aforementioned factors, the Board finds that 
the veteran's disabilities, in particular, his psychiatric 
disorders, when considered in light of his education, work 
experience, and age, render him unable to secure and follow a 
substantially gainful occupation.  It is clear that the 
veteran should remain in treatment for his psychiatric 
disorders and that he may pose a hazard to young children.  
Therefore, the Board concludes that nonservice-connected 
pension benefits are warranted based on the aforementioned 
subjective criteria.  The benefit of the doubt is resolved in 
the veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.321(b)(2), 4.17.


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is granted.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 

